DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/056177 and 13/010392 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Figures for the elected embodiment, with features such as the retention member configuration, opening 

Status of the Claims
Claims 1-3, 5-7, 11-13, 15-17, and 21-28 are pending. 
Claims 4, 8-10, 14, and 18-20 have been cancelled. 

Claim Objections
Claims 23 and 27 are objected to because of the following informalities:  the wording of “arm extends engages” seem to be a grammatical error. The examiner interprets this limitation to be “arm extends to engage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 11-13, 23, 24, 27, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baynham et al. (US 2011/0118784, hereinafter “Baynham”).
Regarding Claim 1, Baynham discloses a bone fixation system (abstract) comprising a plate (Figures 1-9, 10) and a fastener (Figure 10), where the fastener has a head at a proximal end (Figure 10), the head having a top surface including a plurality of proximally extending nubs (53) spaced apart from each other so as to form corresponding detents between each of the nubs on the top surface of the head, and where the plate is configured to receive the fastener (as described in [0039]) and has an opening (20) configured to receive the head of the fastener, and where the plate comprises a retention member (“clip” described in [0039]) having a stem (18) and an arm (51), the stem mounted to an inner surface of a body of the plate adjacent the opening (as seen in Figure 1) and being formed of a resilient material (described in [0039]) so as to allow the fastener to pass, where the arm extends over at least a portion of the top surface of the head (as seen in Figures 5-8) and a distal end of the arm engages one of the corresponding detents of the top surface of the head (Figure 8) so as to resist rotation of the fastener and wherein the arm is configured to execute a top down engagement of the top surface of the head of the fastener so as to prevent the fastener from backing out (as described in [0039]).  
Regarding Claim 2, Baynham discloses that the arm is orthogonal to the stem (Figure 9).  
Regarding Claim 3, Baynham discloses that the arm extends into the opening (Figures 9).

Regarding Claim 12, Baynham discloses that the arm is orthogonal to the stem (Figure 9).  
Regarding Claim 13, Baynham discloses that the arm extends into the opening (Figures 9).
Regarding Claims 23 and 27, Baynham discloses that the arm extends engages one of the corresponding detents of the top surface of the head so as to stop rotation of the fastener (as seen in Figures 5-8 and described in [0039]).  
Regarding Claims 24 and 28, Baynham discloses second fastener (Figures 1-10) and the plate further comprising a second opening (20’) configured to receive the second fastener, where the second fastener has a head at a proximal end (Figures 1-10), the head having a top surface including a plurality of proximally extending nubs (Figures 9 and 10) spaced apart from each other so as to form corresponding detents between each of the nubs (Figures 9 and 10) and where the retention member further comprises a second arm extending from the stem (best .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16, 17, 21, 22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirschman (US 8,821,553 B2) in view of Baynham. 
Regarding Claim 1, Kirschman discloses a bone fixation system (abstract) comprising a plate (Figure 38A, element 500) and a fastener (Figure 37, element 540), where the fastener has a head at a proximal end (Figure 37), where the plate is configured to receive the fastener (Figure 37, element 540, and described in Column 11, lines 30-35) and has an opening (openings 502, 504, 506, 510, 512, 514, 516) configured to receive the head of the fastener, and where the plate comprises a retention member (520, 522, 534, 526, 528, 530, 532, and 534) having a stem (portions where reference numbers 520, 522, etc. are pointing) and an arm (as indicated at 520b),  the stem mounted to an inner surface of a body of the plate adjacent the opening (Figure 38A) and being formed of a resilient material so as to allow the fastener to pass (Column 11, lines 39-40), where the arm extends over at least a portion of the top surface of the head (Figures 39A-G). 

In the same field of endeavor of a bone fixation system, Baynham teaches a plate (Figure 1, 10) and a fastener (Figure 10), and the use of detents (as seen in Figure 10) that form corresponding proximally extending nubs (53) and an arm (Figures 5-8, 51) engaging one of the corresponding detents of the top surface of the head so as to resist rotation of the fastener (as described in [0040]).
It would have been obvious to on having ordinary skill in the art at the time the invention was made to utilize the fastener head of Baynham with the device of Kirschman as Baynham teaches the use of the detents and nubs on the head of the fastener engaging with a retention member arm in order to resist back out ([0039-0040]). 
Regarding Claim 11, Kirschman discloses a system for preventing a fastener from backing out (Column 12, lines 60-67) comprising a fastener (Figure 37, element 540) having a head (540a) and a shaft (as seen in Figure 37) and a plate (Figure 38A, element 500) having an opening (openings 502, 504, 506, 510, 512, 514, 516) configured to receive the fastener (Figure 37, element 540, and described in Column 11, lines 30-35) the plate having a retention member (520, 522, 534, 526, 528, 530, 532, and 534) having a stem (portions where reference numbers 520, 522, etc. are pointing) and an arm (as indicated at 520b), the retention member being formed of a resilient material (Column 11, lines 39-40) so as to allow the fastener to pass, where the arm engages the head so as to prevent the fastener from rotating (Column 12, lines 60-67, where by locking and preventing the fastener from backing out prevents it from rotating).
Kirschman fails to disclose the head including a top surface and a smooth peripheral sidewall, the top surface including a plurality of upward-facing nubs spaced apart from each 
In the same field of endeavor of a bone fixation system, Baynham teaches a plate (Figure 1, 10) and a fastener (Figure 10), and the use of detents (as seen in Figure 10) that form corresponding upward-facing nubs (53) and extend from a top surface of a plate (where top surface is formed by a plane connecting the floor/bottom of the detents) used with an arm (Figure 8, 51) that engages the detents to resist rotation of the fastener (as described in [0039-0049]), with the fastener having a smooth peripheral sidewall (as seen in Figure 10).
It would have been obvious to on having ordinary skill in the art at the time the invention was made to utilize the fastener head of Baynham with the device of Kirschman as Baynham teaches the use of the detents and nubs on the head of the fastener engaging with a retention member arm in order to resist back out ([0039-0040]). 
Regarding Claims 6 and 16, Kirschman discloses the opening as a pair of vertebral openings (502 and 504) and a central opening (opening area as indicated by reference number 501 as it points to the locking mechanism), and the vertebral openings are formed on opposite ends of the plate and the central opening is disposed between the vertebral openings.
Regarding Claims 7 and 17, Kirschman discloses the retention members in a pair (for example the retention members formed by 520 and 522 as one of the pair and the retention members formed by 524 and 526 as the second of the pair) where each of the pair of retention members has a stem and a pair of arms (as seen in Figure 38A) where one of the pair of arms extends into a respective vertebral opening and the other of the pair of arms extends into the central opening (as would be the case as a fastener is inserted). 
. 
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
			


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTINE L NELSON/            Examiner, Art Unit 3774  

                                                                                                                                                                                          /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774